Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1178212 (herein Hepperle) in view of NPL titled “Redundancy (engineering)”, herein Wiki.



limitations from claim 15, a pump comprising: a pump housing (1); a motor (18) disposed at least partially within the pump housing; an impeller (9) connected to a motor shaft (10) of the motor for pumping fluid; and a primary cutoff (see temperature sensor 43 and control unit 47) for depowering the pump when a first predetermined temperature of the motor is reached (abstract and paragraph 35 and 37 for example);

Hepperle does not teach a redundant temperature cutoff;

Wiki teaches the use of redundancy, or the duplication of critical components as a known engineering design choice (see first two paragraphs of Wiki);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a redundant temperature sensor in the pump of Hepperle in order to provide increased reliability to the system while reducing the probability of system failure if a single cutoff fails (see first two paragraphs and “function of redundancy” in Wiki; additionally see hardware redundancy under “forms of redundancy”);





Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1178212 (herein Hepperle) in view of NPL titled “Redundancy (engineering)”, herein Wiki as applied to claim 15 above, and in further view of Sieghartner (US Patent No. 5,525,039).



Sieghartner teaches:

Sieghartner teaches a pump (10) having lights (49-50) indicating pump conditions (C. 5 Lines 27-53) based on temperature cutoffs (32, 34); and 

limitations from claim 17, further comprising an indicator (46) for indicating if the thermal cutoff has depowered the pump due to the first predetermined temperature being reached or exceeded to alert a user that the pump needs to be unplugged or reset (C. 5 Lines 16-26 and Lines 43-53);

limitations from claim 18, wherein the indicator is a light that is illuminated when the thermal cutoff has depowered the pump (C. 5 Lines 16-26 and Lines 43-53);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide indicator lights in the pump of Leone, as taught by Sieghartner, in order to warn the user of undesired pressure or temperature conditions;





Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1178212 (herein Hepperle) in view of NPL titled “Redundancy (engineering)”, herein Wiki as applied to claim 15 above, and in further view of Sieghartner (US Patent No. 5,525,039) and Ellmore (US Patent No. 3,899,726).

Hepperle does not teach self-locking switches with different temperature thresholds;

Sieghartner teaches:

limitations from claim 16, wherein the thermal cutoff is a self-locking cutoff (the cutoff entirely shuts down the pump with no automatic restart; C. 5 Lines 42-44);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to embody the cutoff of Hepperle as self-locking, as taught by Sieghartner, in order to prevent the cycling of the pump and potential damage to the pump or motor components from said cycling.

Ellmore teaches a circuit (FIG. 1) for controlling a motor (105) including multiple thermal switches (113a, 119a) operable at different thresholds for shutting off power to the pump in cases of overheating (C. 5 Lines 13-44);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide the redundant temperature cutoffs taught by Hepperle and Wiki with different temperature thresholds, as taught by Ellmore, in order to account for emergency conditions of the motor above normal cutoff thresholds. 





Claims 19, 22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1178212 (herein Hepperle) in view of NPL titled “Redundancy (engineering)”, .

Sieghartner teaches lights (49-50) indicating pump conditions and located on the indicator (46), but does not specifically teach LED lights or the location of the indicator;

However, Rejniak teaches: 

limitations from claim 19, a pump (200) monitoring system (see FIG. 1a-b); the system including an indicator (300; FIG. 3a) located on a pump housing (see FIG. 3a; paragraph 48) with LED’s (314); wherein the indicators are colored to indicate pump conditions (paragraph 48);

limitations from claim 22, wherein the LED (314) comprises a first LED that illuminates in a first color to indicate the pump is powered and operating (314a) and a second LED (314b-e) that illuminates in a second color, different than the first color, to indicate the primary thermal cutoff has depowered the pump (paragraph 48; Rejniak does not explicitly teach different colors of LED, however the examiner maintains that choosing colors for indicator lights of a pump would be an obvious design choice in order to differentiate between separate conditions of the pump);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to utilize LED’s as the indicator lights of Hepperle as per Sieghartner, as taught by Rejniak, as LED’s are commonly known to use less energy and provide longer lifetimes;



Rejniak further teaches:

limitations from claim 25, wherein the indicator (300) is positioned at or near the pump see FIG. 3a; paragraph 48) or at or near a plug end of a power cord that is used to connect the pump to a power supply;

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to locate an indicator on the pump body of Hepperle, as taught by Rejniak, in order to create a compact pump assembly, and to reduce the number of separate parts.





Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1178212 (herein Hepperle) in view of NPL titled “Redundancy (engineering)”, herein Wiki in view of Sieghartner (US Patent No. 5,525,039) in view of Rejniak et al (US PGPub No. 2019/0309757) as applied to claims 15 and 17-19 above, and in further view of Rasmuson et al (US Patent No. 5,819,848).

Neither Sieghartner nor Rejniak teach multicolor lights;

However, Rasmuson teaches a pump (10) including an indicator (45; see FIG. 2, 3A) wherein an LED (78, 80, 82) is a multi-color LED that illuminates in a first color to indicate the pump is powered and operating and illuminates in a second color, different than the first color, to indicate the primary thermal cutoff has depowered the pump (C. 8 Lines 4-34);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to provide the pump of Hepperle with indicator lights (as per Sieghartner) capable of multiple colors in order to display conditions of the pump (such as temperature faults as taught by Sieghartner) with a minimal number of LEDs.


Response to Arguments
Applicant’s arguments, see response, filed 09/13/2021, with respect to Leone, Kershaw, and Sieghartner have been fully considered and are persuasive.  The rejection of claims 1-2, 4-7, 9-10, 13, and 31 has been withdrawn. 
Applicant’s arguments, see response, filed 09/13/2021, with respect to the rejection(s) of claim(s) 1515-19, 21-22, and 25 under Bahat have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wiki, and Ellmore.


Allowable Subject Matter
Claim 1 and its dependents are allowed.
The following is an examiner’s statement of reasons for allowance:

The examiner agrees with the applicant’s arguments on page 8 of the response filed 09/13/2021. In particular that Leone should not be modified to include a wider base to increase stability, as the purpose of Leone is to tilt when in contact with a surface. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746